Title: C. W. F. Dumas to John Adams: A Translation, 6 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 6 May 1781

The same person who notified me that you left me in charge of forwarding the démarche, told me yesterday morning that, after much thought, he finds it contains a big drawback. He advised very seriously against submitting it because it is a démarche that is incompatible with your character. In a word, he does not believe that you should lower yourself by sending the piece in question indirectly, which evidently would appear to be from you anyway. I have therefore taken a different action, with his advice and approval, which will fulfill the goal to make the word known to the nation. Of the five hundred copies, I will send three hundred to the bookseller who is in charge of the printing, with permission to take advantage by sending copies to his correspondents in all the provinces, and by distributing them here also. At the same time, I will send copies to the gazetteers, in order that they make use of it. There will remain two hundred copies, of which I will reserve one hundred for you and keep one hundred for those who should receive it first. The printing will be done on Wednesday. I await the honor of your prompt reply, to see if you approve of this course of action, which I think is more appropriate. Then it can get under way without losing any more time. The same person told me that the deliberations in the provinces on the piece in question will take 3 or 4 weeks. For this same reason, and because of the advice of this person, I have omitted the commission, but will show it to trustworthy friends. I am curious to know what happened between you, sir, and the last person that you visited before you left. You can thank me if you received good news. Please give my regards to Mr. Searle, Mr. Dana and Mr. Gillon. I will have the honor to respond to Mr. Dana tomorrow or the next day.
Sir, you can send your trunks of clothes and cases of books to the address Mrs. Fred. Romberg et fils à Bruxelles, chez Mrs. Hemery freres, rue St. Denys à Paris. You saw in the letter I showed you from Messrs. Romberg, that they will take care of transporting your things from Paris to Amsterdam for 12 French livres per hundredweight. It will also be necessary to write to Messrs. Romberg to inform them to whom and to what address the trunks should be sent in Amsterdam because they do not know that it is going to you since they are ignorant of both.
I have the honor to be with great respect, sir, your very humble and very obedient servant

Dumas

